UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 File No.333-91890 Pre-Effective Amendment No. o Post-Effective Amendment No. 6 þ and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 File No.811-21139 Amendment No. 7 þ (Check appropriate box or boxes.) NATIONWIDE VARIABLE ACCOUNT – 13 (Exact Name of Registrant) NATIONWIDE LIFE INSURANCE COMPANY (Name of Depositor) One Nationwide Plaza, Columbus, Ohio 43215 (Address of Depositor's Principal Executive Offices)(Zip Code) Depositor's Telephone Number, including Area Code (614) 249-7111 Thomas E. Barnes, VP and Secretary, One Nationwide Plaza, Columbus, Ohio 43215 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering May 1, 2007 It is proposed that this filing will become effective (check appropriate box) oimmediately upon filing pursuant to paragraph (b) þon May 1, 2007 pursuant to paragraph (b) o60 days after filing pursuant to paragraph (a)(1) oon (date) pursuant to paragraph (a)(1) If appropriate, check the following box: othis post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered Flexible Purchase Payment Deferred Variable Annuity Contract The Best of America® Advisor Variable Annuity Nationwide Life Insurance Company Flexible Purchase Payment Deferred Variable Annuity Contracts Issued by Nationwide Life Insurance Company through its Nationwide Variable Account-13 The date of this prospectus is May 1, 2007. This prospectus contains basic information you should understand about the contracts before investing – the annuity contract is the legally binding instrument governing the relationship between you and Nationwide should you choose to invest.Please read this prospectus carefully and keep it for future reference. Variable annuities are complex investment products with unique benefits and advantages that may be particularly useful in meeting long-term savings and retirement needs. There are costs and charges associated with these benefits and advantages - costs and charges that are different, or do not exist at all, within other investment products. With help from financial consultants and advisors, investors are encouraged to compare and contrast the costs and benefits of the variable annuity described in this prospectus against those of other investment products, especially other variable annuity and variable life insurance products offered by Nationwide and its affiliates. Nationwide offers a wide array of such products, many with different charges, benefit features and underlying investment options. This process of comparison and analysis should aid in determining whether the purchase of the contract described in this prospectus is consistent with your investment objectives, risk tolerance, investment time horizon, marital status, tax situation and other personal characteristics and needs. The Statement of Additional Information (dated May 1, 2007), which contains additional information about the contracts and the variable account, has been filed with the Securities and Exchange Commission ("SEC") and is incorporated herein by reference.The table of contents for the Statement of Additional Information is on page 26.For general information or to obtain free copies of the Statement of Additional Information, call Nationwide's service center at 1-800-478-9727 (TDD 1-800-238-3035) or write: Nationwide Life Insurance Company 5100 Rings Road, RR1-04-F4 Dublin, Ohio 43017-1522 The Statement of Additional Information and other material incorporated by reference can be found on the SEC website at: www.sec.gov. Please consult your registered representative for information about this and other Best of America products. Before investing, understand that annuities and/or life insurance products are not insured by the FDIC, NCUSIF, or any other Federal government agency, and are not deposits or obligations of, guaranteed by, or insured by the depository institution where offered or any of its affiliates.Annuities that involve investment risk may lose value.These securities have not been approved or disapproved by the SEC, nor has the SEC passed upon the accuracy or adequacy of the prospectus.Any representation to the contrary is a criminal offense. The following is a list of the underlying mutual funds available under the contract. AIM Variable Insurance Funds ·AIM V.I. Basic Value Fund: Series I Shares ·AIM V.I. Capital Appreciation Fund: Series I Shares ·AIM V.I. Capital Development Fund: Series I Shares AllianceBernstein Variable Products Series Fund, Inc. ·AllianceBernstein Growth and Income Portfolio: Class A ·AllianceBernstein Real Estate Investment Portfolio: Class A ·AllianceBernstein Small/Mid Cap Value Portfolio: Class A American Century Variable Portfolios, Inc. ·American Century VP Mid Cap Value Fund: Class I ·American Century VP Value Fund: Class I* ·American Century VP Vista Fund: Class I American Century Variable Portfolios II, Inc. ·American Century VP Inflation Protection Fund: Class II Dreyfus ·Dreyfus Investment Portfolios – Small Cap Stock Index Portfolio: Service Shares ·Dreyfus Stock Index Fund, Inc.: Initial Shares ·Dreyfus Variable Investment Fund – Appreciation Portfolio: Initial Shares Federated Insurance Series ·Federated Quality Bond Fund II: Primary Shares Fidelity Variable Insurance Products Fund ·VIP Equity-Income Portfolio: Service Class* ·VIP Growth Portfolio: Service Class ·VIP Money Market Portfolio: Service Class 2 ·VIP Overseas Portfolio: Service Class R† Fidelity Variable Insurance Products Fund II ·VIP ContrafundÒ Portfolio: Service Class · VIP Investment Grade Bond Portfolio: Service Class* Fidelity Variable Insurance Products Fund III ·VIP Mid Cap Portfolio: Service Class Franklin Templeton Variable Insurance Products Trust ·Franklin Small Cap Value Securities Fund: Class 2 ·Franklin U.S. Government Fund: Class 2 1 ·Templeton Developing Markets Securities Fund: Class 3† ·Templeton Foreign Securities Fund: Class 3† ·Templeton Global Income Securities Fund: Class 3† Janus Aspen Series · Balanced Portfolio: Service Shares · Forty Portfolio: Service Shares · Fundamental Equity Portfolio: Service Shares · International Growth Portfolio: Service II Shares† Legg Mason Partners Variable Portfolios I, Inc. · Legg Mason Partners Variable Large Cap Growth Portfolio: Class II · Legg Mason Partners Variable Small Cap Growth Portfolio: Class II Lehman Brothers Advisers Management Trust (formerly, Neuberger Berman Advisers Management Trust) · AMT Short Duration Bond Portfolio: I Class* (formerly, AMT Limited Maturity Bond Portfolio: I Class*) Lord Abbett Series Fund, Inc. · Growth and Income Portfolio: Class VC · Mid-Cap Value Portfolio: Class VC MFS® Variable Insurance Trust · MFS Value Series: Service Class Neuberger Berman Advisers Management Trust · AMT Fasciano Portfolio: S Class* · AMT International Portfolio: S Class† · AMT Regency Portfolio: S Class Oppenheimer Variable Account Funds · Oppenheimer Capital Appreciation Fund/VA: Non-Service Shares · Oppenheimer Global Securities Fund/VA: Class 3† · Oppenheimer High Income Fund/VA: Class 3† · Oppenheimer Main Street Fund®/VA: Non-Service Shares · Oppenheimer Main Street Small Cap Fund®/VA: Non-Service Shares PIMCO Variable Insurance Trust · High Yield Portfolio: Administrative Class* · Low Duration Portfolio: Administrative Class · Total Return Portfolio: Administrative Class Putnam Variable Trust · Putnam VT Small Cap Value Fund: Class IB T. Rowe Price Equity Series, Inc. · T. Rowe Price Blue Chip Growth Portfolio: Class II · T. Rowe Price Equity Income Portfolio: Class II Van Kampen The Universal Institutional Funds, Inc. · U.S. Real Estate Portfolio: Class I Van Kampen Life Investment Trust · Comstock Portfolio: Class I Shares · Growth and Income Portfolio: Class I Shares The following underlying mutual fund is only available in contracts for which good order applications were received on or before May 1, 2007: American Century Variable Portfolios, Inc. ·American Century VP Ultra Fund: Class I The following underlying mutual fund is only available in contracts for which good order applications were received on or before May 1, 2006: MFS® Variable Insurance Trust · MFS Investors Growth Stock Series: Service Class The following underlying mutual fund is only available in contracts for which good order applications were received on or before May 1, 2005: AIM Variable Insurance Funds · AIM V.I. Dynamics Fund: Series I Shares ·AIM V.I. Small Cap Equity Fund: Series I Shares American Century Variable Portfolios, Inc. · American Century VP Income & Growth Fund: Class I Dreyfus · Dreyfus Variable Investment Fund – Developing Leaders Portfolio: Initial Shares Putnam Variable Trust · Putnam VT Growth and Income Fund: Class IB · Putnam VT Voyager Fund: Class IB Effective May 1, 2007, the following underlying mutual fund is no longer available to receive transfers or new purchase payments: Oppenheimer Variable Account Funds · Oppenheimer High Income Fund/VA: Non-Service Shares* Effective May 1, 2005, the following underlying mutual funds are no longer available to receive transfers or new purchase payments: AllianceBernstein Variable Products Series Fund, Inc. · AllianceBernstein International Value Portfolio: Class A Fidelity Variable Insurance Products Fund · VIP Overseas Portfolio: Service Class Franklin Templeton Variable Insurance Products Trust ·Templeton Developing Markets Securities Fund: Class 2 ·Templeton Foreign Securities Fund: Class 2 · Templeton Growth Securities Fund: Class 2 Oppenheimer Variable Account Funds ·Oppenheimer Global Securities Fund/VA: Non-Service Shares *These underlying mutual funds may invest in lower quality debt securities commonly referred to as junk bonds. †These underlying mutual funds assess a short-term trading fee. Purchase payments not invested in the underlying mutual fund options of the Nationwide Variable Account-13 ("variable account") may be allocated to the Guaranteed Term Options (Guaranteed Term Options may not be available in every jurisdiction
